Case 1:19-cv-02565-ADC Document 56-4 Filed 10/30/20 Page 1 of 5

EXHIBIT 4
.. Case 1:19-cv-02565-ADC Document 56-4 Filed 10/30/20 Page 2 of 5.

i
} @ wees aaee mw e

 

f INST . | Superseded Date: Juno 6, 2046 :
POLICY AGAINST HARASSMENT tlteotive Onin: Auguaté, 2003 ‘

 

 

 

 

This policy ts for employees in all states excent.for California. If employed in Calltamia,
sea Policy Against Harasemont- Calffomia.

‘

POLICY SUMMARY

Firet Data Corporation and its subsidiaries (collectively “First Data") do not
folemte harasament of tiele employees, appilnants, customers, of visliots, Any form of
harassment by an employes of by third parties cuch as a cfleni, vendor or conffactor
and thal 1s related to ahy of the following protaciod fatiora ts a violation of ihts palleyr
race, color, religion, sé {including pregnancy, childbirth or related medical conditions},
Mander identity/axpresssion, national origin, ancesiry, age, dilaability, family care sthtue,
protetlad veteran and military slaius, marital slatus, sexual opfaniation, gonatic
information, or any other-charactanatts protected by law. First Data also sirletty forblda ~
retaliation agalnet any eftnployae who makes’ a gaod-folth report of complaint of
participates th an Invesiigalion of such rapart or complaint of harassment.

Hf behevior ta harasamant_ or ratallation, as dotined undar focs!, state, of fodaral law, it ts
idepal. Howtvar, please note thet some behavior thal may not be unlawful under such
laws may nonetheless be a Viotatlon of this policy. Employees who viclate this noficy
Vill bo subject to disciplinary Action, up to and including termination of employment.
This policy, however, is not Intended to cénfer any tights to any Individuat beyond what
applicable tooal, state, of faderal anti-harassment iuwe provide.

_ Employees must report incidenis of retaliation or harassment against themseives
or othera fo management, Human Resources, or by calting the FDC Ethics Hotline af 4-
600-337-2386. Calis to the Holline can be anonymous. However, hacausa anonymlly
may hinder the inveutigalion, First Data encourages callers to Identify ihamscivas.
Upon tacelpt of a coriplalnt ar roporl, First Data will promptly investigate such
complalnt of raport and taka oppropriaio action.

POLICY

1 Definition of Harnsement

ii General, Harnoamont moans aty unwelcome or uninvited verbal, physical, or
aihat conduct baadd on any protncted factor when auch conduct elihar adversely
Impacts an individual's performance, Is made a tarm or condttton of employment, Is

made the baals of an amplayment declaton, o: creates an fntinitdating, offansive or
hodilia work anvironmant

Ce {10d 14 Faget of ¢ t. ee

 

 
; Case 1:19-Cv-02565-ADC Document 56-4 Filed 10/30/20 Page 3 of 5

il is important io remember thal some behaviors may nol scom lo the offending
person {o be harassment. Howevoy, an Important conskicration is whether the reclplent,
aS a ragsonabla peraan, perceivos the behaviors as uninvited of ufwelcome,
individuala may not opanty object to officis’ actlons and words even though they
consider stich behavior fo be unwelcome. Employees should ask themselves the
following questions If they are unsura whether their behavior Is harassmont: -

* Would i say or do this In front of my spouse, significant other, parents, or
. a colleague of the same sex (age, race, religion, alc.) as the other
person?
. Would | Ike my behavior reported tn the focal newspaper or on TV7
. Does my conducl seem to make the other person feat uncamfortable?
. Would 2 *raasonable porson® consldar this behavior appropriate business
conduct?

©xamples of Harassment. The following are some examples of behaviors that
First Data prohibits. Yhis list is not Intended to be all-tnclusive, These bohsviors can be
harassment whether they occur at a business location, al a company-sponsored off-site
activity, or at anothor off-alte looation which has a work placa cannactlon.

. Verbal harassment such as uninvited suggestive remarks or Invitations,
derogatory comments, slurs, or discussions related fe any protected
(actor, jokes of stories related (6 any of the protected factors; use of any

offensive language of demeaning terms in referenca io one of the
protected factors.

* Physical harassmart such as unwelcome sexual advances, objecilonabfa
prysical proximity of contact, unnecessary touching or any physical
interference wiih normal work of movement.

. . Visual forma of harassment such as displaying or ctrculating derogatory
posters, photographs, caroons, magazines, ar drawings that ara
demeaning based on a protecled factor.

Requests for sexual favors of any kind In axchange far langible job

beriefits, or the refusal to grant tangible job benefits because requested
sexual fnvors are rmojected,

Nl. Procedures fer Roporting Harassment or Retallatlon

First Data is sarlous about enforcing Its Policy Against Hatassment, but can only
resolve harassment probloma of which It is aware. Thorefore, every employes ts

LR: (10061 4) Panag at

 
4 , Case 1:19-cv-02565-ADC Document 56-4 Filed 10/30/20 Page 4 of 5.

rasponsibie for bringing such problems to First Data‘s attention go that ft may take
whatever steps are necessary to correct them.

Employeas that ebserve incidents of harassment or faal {hel thay -are betng
haragsed by another employse, a customer, or shy other person connected with tho
workplace have an affirmative obligation to report tho problem. Although asking the
hatasser to stop his or her behavior can be an affective method of rasctving a
-harasement problem, First Data understands that no! ali empioyees will bo comfortable

with this method. Accordingly, employses may report harassment {a any one of the
following:

4, A supervisor, manager, or olher managemant. official;
2. A mambor of the Human Resources Department; or
3 Ethics Hotline (800-337-3368),

The foderal Equal Emplayment.Cpporuntty Commission (EEOC) and the state
‘equal employinent agencies. alsa investigate and rasolve complaints of harassmant.
The tedfést regional EEOC office may‘ lodated by going to vé4ww.ocog.gov. Pursuant
{o cottain stale laws, Firel Mala ts also providing contact information on state oqual
amploymant offlees as noted below.

,

Ultnala / Mascachysgtts
.Depatimornt of Human Rights Gamnilesion Agutnal Olecrimination
Jamnngs &. Thompssii Center ‘ Mc®ormack Autlding
100 Wes! Randolph Stract, Suha 10-400 One Ashburien Place
Chicogo, IL so8d4 Boston, MA 02108
(512) 874-8200 © “(81T) 727-2200

* | Try (et?) 727-4765
Miatne 4
Human Righte Commaaton Vermont
51 State House Station Civil Rights Divislon
Augusta, ME 04333-0054 109 Slafn Stient
207-824-6060 Montaullsr, VT 05609-1001

(802) 828-3657

Rhode teland — .
Comrflssion for Murian-Righta
480 Wasiminglar Strat, 3° floor
Providence, Ri 02009-3768
(401) 222-2661

 

Pigase be aessufad thal First Data end the law prohibit any rotaliation agalnet
individuals who take a good falth Harassment complaint, fle a complaint, of who
teallfy, assist or olhorwise parilcipate Ih e harassment investigation, procceding or
hearing. tf, al any fimo, an employee fagts that he or she !s being retaliated agalist of

that 4 complaint is not being handled properly, he or she should contact ai-soures listed
abeve.

LEC VIB 18)

Page dara

 
Case 1:19-cv-02565-ADC Document 56-4 Filed 10/30/20 Page 5 of 5

Ni. First Data's Resolution Procedures

Thea Human Resources Deparment will promptly and ihoroughly investigate all
complaints made pursuant {o thts policy. First Data will make reasonable effarts,to Kagp
ihe invedilgation as confidantial as posaibic. Pinase note, however, halla many cases
it will be necessary, for purposes of thorougtity Investigating a herassment complaint, o
Interview tla complainant, the alleged Narasse?, members of management, and other
possible witnesses. At tho conclusion of ihe investigation, First Oata will review its
findings with the conmplalnant.

IV. Disciplinary Actions

To ensura that Firs! Dala successfully provides a work enviranmont which to free
of Harassment, threats, Intimidation, or violence, Firat Data will impose the appropriato
disciplinary actions for ‘violations of ‘thts policy, he noled alovo, employens will violate
this polley if they ehgtigo in harassing behavior or retalinte agains! those wvh6 reopen
harassment or othendise partlelpate In tha invediigaflan of a harassment complalnt,

Possible disciptinary actions include counseling, written warning, paor job
performance evaluation, loss er reduction of bonus of merit Incraasa, demotion,

transfér, suspension without pay, termination 6f employment, or other appropriate
action.

LR (os08708 5)

Pago 4014

 
